This is an appeal from an order and judgment of the trial court sustaining a demurrer to the answer and cross-petition and entering judgment on the pleadings. The judgment was entered March 27, 1945. Although notice of intention to appeal was given at said time no order was made by the trial court extending the time in which to make and serve case-made. Thereafter, on May 3, 1945, the court entered an order overruling a motion for new trial and extending the time in which to make and serve case-made.
A motion to dismiss has been filed for the reason that the appeal is by case-made and this court is without jurisdiction to review the errors for the reason that the case-made was not served within the 15 days provided by 12 Ohio St. 1941 § 958[12-958], or any order extending the same.
The appeal must be dismissed. A motion for new trial is not necessary to enable this court to review the action of the trial court in rendering judgment upon the pleadings. Healy v. Davis, 32 Okla. 296, 122 P., 157.
Where a case-made is not served within 15 days from the date of the rendition of the judgment appealed from or some legal extension thereof, this court acquires no jurisdiction to the errors complained of arising upon such case-made. Hawkins v. Steil, 172 Okla. 301, 45 P.2d 147.
The appeal is dismissed.
GIBSON, C. J., HURST, V. C. J., and RILEY, BAYLESS, WELCH, CORK, DAVISON, and ARNOLD, JJ., concur.